Citation Nr: 1011938	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a skin rash and PTSD.

In November 2009, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a skin rash.  
He had service in the Republic of Vietnam in 1970 and 1971.  
He reports that he has a chronic skin rash that began within 
a year after leaving service, and has continued through the 
present.  The Veteran's Vietnam service warrants a 
presumption that he was exposed during service to Agent 
Orange or another herbicide agent.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307 (2009).  If any of certain 
specified diseases, including the skin diseases porphyria 
cutanea tarda, chloracne, or other acneform disease 
consistent with chloracne, became manifest within one year 
after the Veteran's service in Vietnam, service connection 
for that disease is presumed.  See 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran has submitted private medical treatment notes 
that show that a clinician prescribed a skin medication for 
him for pruritis in 2002, but those records do not show the 
diagnosis for the Veteran's current skin disorder.  The 
Veteran testified that he continues to suffer from a skin 
rash.  The Veteran should be afforded a VA skin examination 
to determine the nature and diagnosis of his current skin 
disorder.  

Whether or not the Veteran's current skin disorder is one of 
the skin diseases that is presumed to be related to herbicide 
exposure, additional evidence that a skin disorder was 
present soon after his service would help to support the 
service connection claim.  See 38 C.F.R. § 3.303(d) (2009).  
The Veteran should be given an opportunity to submit records 
of any medical treatment that he received for a skin disorder 
in the years directly following service, i.e., in the 1970s.

The Veteran is also seeking service connection for PTSD.  He 
indicates that he has been diagnosed with PTSD.  He 
attributes his PTSD to experiences during his service in 
Vietnam.  He reports that he worked in radio communications, 
and travelled by helicopter to fire support bases to bring in 
radios and set up communications.  He states that he came 
under fire during these missions, and that the helicopters 
were hit by enemy fire on two occasions.

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  It is possible for service connection 
to be established for PTSD that becomes manifest after 
separation from service.  In order for a claim for service 
connection for PTSD to be successful, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  

The Veteran has reported stressors including going out to 
fire support bases that were on top of mountains and set up 
communications.  He described being shot at while on a 
chopper delivering a radio, and experiencing mortar fire at 
Camp "Mase" with the 1st Cavalry Division.  He stated he was 
at "Mase" during Christmas.  His DA Form 20 reflects that 
he was with HHC 3D BDE in December 1970.  An effort to verify 
whether Camp "Mase" received mortar fire during November 
and December 1970 should be made through official sources.

The Veteran's Military Occupational Specialty was field radio 
mechanic.  The Veteran submitted documentation that he was 
awarded the Bronze Star Medal for meritorious achievement in 
ground operations against hostile forces in Vietnam in 
October and November 1970.  The Veteran also submitted a copy 
of an Army Commendation Medal Certificate; however such medal 
was not listed on his DD Form 214 or in the limited personnel 
records provided by the National Personnel Records Center.  
Thus, a complete copy of the Veteran's service personnel file 
should be obtained.

Records of VA outpatient treatment show that the Veteran had 
mental health consultations in 2005 through 2007.  A social 
worker provided a provisional diagnosis of PTSD, and a nurse 
practitioner provided a diagnosis of PTSD.  The treatment 
notes do not directly address whether the Veteran's PTSD is 
attributable to his reported stressors during service.  On 
remand, the Veteran should have a VA examination by a 
psychologist or psychiatrist, to indicate whether a diagnosis 
of PTSD can be confirmed, and whether any current PTSD is 
attributable to the reported stressors during service.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective notice.  
        
Accordingly, the case is REMANDED for the following action:

1.  Provide corrective VCAA notice which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request the Veteran's complete service 
personnel records through official sources.

3.  Attempt to verify, through official 
sources, whether the HHC 3D BDE 1st Cavalry 
Division received mortar fire at Camp 
"Mase" in November or December 1970.

4.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for a skin disorder or PTSD 
since his discharge from service.  After 
securing the necessary release, the RO/AMC 
should obtain any identified records which 
are not duplicates of those already 
contained in the claims file.  

5.  Obtain current VA treatment records 
from the Murfreesboro VA medical facility 
dating since August 2008.

6.  Schedule the Veteran for a VA 
dermatology examination to determine the 
diagnosis of any current skin disorder.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  After examining the 
Veteran, the examiner should provide a 
diagnosis for each current skin disorder.  
The examiner should thereafter provide an 
opinion as to whether any diagnosed skin 
disorder is at least as likely as not (50 
percent probability or greater) related to 
military service, to include exposure to 
Agent Orange.  A rationale for the 
opinions expressed must be provided.

7.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether the Veteran suffers from PTSD as a 
result of service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner should specifically indicate 
whether the Veteran has PTSD.  If the 
examiner concludes that the Veteran has 
PTSD, the examiner should express an 
opinion as to whether the Veteran's PTSD 
is related to his reported stressors in 
service.

8.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claims can be granted.  If any 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


